 Case 2:20-cv-04768-AB-SK Document 34 Filed 04/16/21 Page 1 of 1 Page ID #:114



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    ANTHONY BOUYER,                            Case No. CV 20-04768 AB (SKx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      PRIME INVESTMENTS, LLC, a
14    California Limited Liability Company,
      et al.,
15
                      Defendants.
16
17
           THE COURT has been advised that this action has been settled.
18
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
19
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
20
     open the action if settlement is not consummated. This Court retains full jurisdiction
21
     over this action and this Order shall not prejudice any party to this action.
22
23
24   Dated: April 16, 2021            _______________________________________
                                      ANDRÉ BIROTTE JR.
25                                    UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
